Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group (I) in the reply filed on 10/03/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the
restriction requirement, the election has been treated as an election without traverse (MPEP §
818.01(a) With respect to the Species Restriction requirement, the Examiner contends that such species requirement is withdrawn because it will not be burdensome to search all the species.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-17 and 20 are under examination.

Claim Status
Claims 1-20 are pending. Claims 18 and 19 are withdrawn. Claims 1-17 and 20 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner.
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-17, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Anyarambhatlaet al. (WO2015/054550 A1) cited in the parent case # 15/689,041 in view of Parab (US6,353,029 B12)
	Anyarambhatla et al. teaches a pre-lyophilization solution comprising: bendamustine or a pharmaceutically acceptable salt thereof including hydrochloride; a pharmaceutically acceptable excipient; and an organic solvent comprising dimethyl sulfoxide (DMSO); wherein the organic solvent comprises about 30% to about 100% vol/vol of the pre-lyophilization solution, see claims 1 and 12. Moreover, preferably, Anyarambhatla et al. teaches Test formulation comprising 100mg/ml (4 ml vial) = 25 mg/ml in 80% v/v DMSO and 20% v/v water and another formulation comprising 100 mg/ml (4 ml vial) = 25 mg/ml in 90% v/v DMSO and 10% v/v water bulk solutions and after lyophilization, see Tables 18 and 20. Anyarambhatla et al. teaches compared to impurities levels of the analogous bulk solutions after 6-hours hold, the lyophilization cycle did not impact the purity of the resulting products. Furthermore, all DMSO-containing test formulations contained lower degradation products that the comparative Treanda® formulation, see page 78, lines 1-4. While Anyarambhatla et al. teaches lyophilization cycle did not impact the purity of the resulting products as compared to impurities the analogous bulk solution for the 25 mg/ml bendamustine, one would reasonably expect the similar result for higher concentrations of bendamustine such as 100 mg/ml without the need for lyophilization.  Additionally, Anyarambhatla et al. teaches bendamustine is present at a concentration of about 1 mg/ml to about 100 mg/ml, see claim 4. Anyarambhatla et al. additionally teaches the pre-lyophilized solution can be aseptically filtered into a sterile, filed into an appropriate size vial, see page 33, lines 13-16. More preferably, Anyarambhatla et al. teaches bendamustine is present in the composition at a concentration of about 100 mg/ml, see page 22, line 19. Anyarambhatla et al. teaches the pre-lyophilized solution including bendamustine and DMSO can be formulated by dissolving mannitol in DMSO (e.g. about 35-100% v/v solvent to water, which means the amount of water that remains ranges about 1-65% v/v) and adding bendamustine hydrochloride. The amount of water touches the claimed amount of water. Anyarambhatla et al. clearly teaches bendamustine can be compounded or formulated with an organic solvent, e.g. DMSO, to form a stable pre-lyophilized dispersion (e.g. a solution), see page 33, lines 1-3. The term “stable” can refer to any composition or formulation of bendamustine having sufficient stability to allow storage at a convenient temperature , such as between 0oC and about 60oC, for a commercially reasonable period of time, such as at least about one day, at least about one week, at least about one month, at least about three months, at least about six months, at least about one year, or at least about two years, see page 30, lines 3-8.  Anyarambhatla et al. clearly teaches the pre-lyophilized comprising bendamustine and an organic solvent can be stable for at least one week when stored at about 2oC to about 25oC, and can be readily available for lyophilization, see page 33, lines 15-22. Anyarambhatla et al. teaches incorporation of DMSO (or mixtures thereof) into the pre-lyophilization formulation or during the compounding process, can stabilize bendamustine against degradation for a period of time that can exceed 17 hours and decrease reconstitution time (e.g. less than 30 seconds), see page 13, lines 27-29 bridging page 14, lines 1-2. Lastly, Anyarambhatla et al. teaches a pre-lyophilization bendamustine solution or a lyophilized bendamustine compound can include bendamustine and DMSO, see page 10, lines 15-19. In sum, while various embodiments of Anyarambhatla et al. teaches lyophilization is required other embodiments teach lyophilization is not required because “can be” and “or” are interpreted to be optional language. Anyarambhatla et al. teaches a pharmaceutically acceptable excipient such as butylated hydroxytoluene as an antioxidant can be included in the pre-lyophilized bendamustine composition or solution. (See page 30, lines 9-12 and lines 17-19.)
bendamustine at a concentration of about 0% to about 20%, a pharmaceutically acceptable excipient, and an organic soluvent where the water is at a concentration of about 1-2%. (see claims 15-19.) The concentration of water and the concentration of bendamustine taught by Anyarambhatla overlap with the concentrations claimed. Anyarambhatla et al. teaches DMSO and N, N-dimethylacetamide are substitutable. (See page 10, lines 17-25 bridging page 11.) Anyarambhatla et al. teaches also teaches the excipient can be butylated hydroxytoluene as an antioxidant. (See page 30, lines 9-12 and lines 17-19.) While Anyarambhatla et al. does not BHT is a stabilizer, the teaching of BHT is considered a stabilizer. A compound and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While Anyarambhatla et al. does not specifically teach bendamustine HCl in combination with N, N-dimethylacetamine, and water, a person of skilled in the art reading Anyarambhatla et al. would have found it obvious to replace the DMSO with N, N-dimethylacetamide to give Applicant’s claimed invention. One would have been motivated by the fact that Anyarambhatla et al. teaches DMSO and N, N-dimethylacetamide are substitutable, see page 10, lines 17-25 bridging page 11, line 1. One would reasonably expect the substitution to be functionally equivalent. The obvious composition of Anyarambhatla is free of sodium chloride and/or polyols.
With respect to the storage stability limitation and “ready to for use” claimed; said limitations appear to be the property of the liquid formulation. Since the claimed liquid formulation is obvious over the prior art formulation, said property is necessarily present absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
With respect to degassing the cosolvent with nitrogen, degassing with nitrogen appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    

With respect to claims 6-8 and 11, Anyarambhatla does not teach about 0.05 mg/ml, about 0.018 mg/ml, and about 0.5 mg/ml of antioxidant (BHT). Anyarambhatla does not teach about 0.001% w/v to about 0.05% w/v, and nitrogen. However, Anyarambhatla teaches sterile water or saline can be added to the lyophilized active component packaged separately in a sealed ampoule using nitrogen gas. Other suitable containers such as vials can be used also. (See page 47, lines 8-18.)
Parab teaches a long-term storage Stable tretinoin and 4-hydroxyanisole 1/731 composition contains low molecular weight polyethylene glycol, antioxidant, a chelating agent, lower alkanol and (56) References Cited water. The chelating agent provides at least two of the functions of oxygen scavenging, free radical chain terminating and reducing. (See Abstract.) Moreover, Parab teaches the antioxidant employed in the composition of the present invention is Selected from the group consisting of butylated hydroxyan nisole (“BHA'), butylated hydroxytoluene (“BHT”) and can be used in the amount of 0.001 to 1.5% w/v. (See col. 3, lines 34-35 bridging col. 4, lines 20-27.) The 0.001 to 1.5% w/v taught by Parab amount to 0.01 mg/ml to 15 mg/ml. 
It would have been prima facie obvious to one of ordinary skill in the art at the tin the invention was filed to modify the formulation taught by Anyarambhatla to use BHT in the amount claimed to give Applicant invention. One would have been motivated by the fact that BHT in the amount of 0.001 to 1.5% w/v which can be converted to 0.01 mg/ml to 15 mg/ml has been used an antioxidant to provide long term storage stability as taught by Parab. One would reasonably expect the inclusion of BHT in the amount claimed to successfully provide long term storage stability of the bendamustine solution or composition. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,905,677 in view of Anyarambhatlaet and Parab. 
The U.S. patent claims teach a liquid pharmaceutical formulation of Bendamustine consisting essentially of: 90-200 mg/mL bendamustine active pharmaceutical ingredient,
N,N-Dimethylacetamide and water in an amount of about 1% to 40% v/v, wherein the active pharmaceutical ingredient is Bendamustine Hydrochloride or a hydrate form thereof,
the formulation is ready for use for up to 3 months at room temperature storage conditions without the need to lyophilize or ready for further dilution for up to 3 months at room temperature storage conditions without the need to lyophilize, and the formulation contains no less than about 98% of the amount of the bendamustine active pharmaceutical ingredient upon analysis by HPLC at initial testing and after 3 months at room temperature, and a ratio of N,N-Dimethylacetamide to water is in a range from about 99:1 to about 60:40.
The U.S. patent claims do not teach BHT as an antioxidant/stabilizer and the amount of antioxidant/stabilizer claimed. The U.S. patent claims do not teach a sealed vial. 
Based on the teachings of Anyarambhatlaet and Parab, which are discussed in the above 103 rejection section, one would have found it obvious to use BHT as an antioxidant in the amount claimed and package the composition in a sealed vial as to successfully provide a long term storage stable solution. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628